DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (patent No. 10,074,792) in view of Rigetti (patent application publication No. 2016/0292586).
Ferguson taught the invention substantially as claimed including  (as to claim 1)  A method of operating a quantum processing device comprising a frequency-tunable coupler  (16,28,60) (e.g.,  see figs. 1, 2) and n fixed-frequency quantum circuits(12,13,14) (e.g., see figs. 1,2,3,5,6) of distinct frequencies, n> 3, the quantum circuits coupled to the tunable coupler (e.g., see col. 4, lines 1-11 and figs. 3,4),  
modulating the frequency of the tunable coupler concomitantly at said m frequencies (e.g., see fig. 4 and  col. 3, lines 1-11 and col.5, line 33-col. 7 ,line 40).
Ferguson did not expressly detail the modulating comprised  driving  m energy transitions between connected pairs of states spanned by the quantum circuits and achieve an entangled state of the quantum circuits as a superposition of l states spanned by the quantum circuits, where l>m.  Rigetti however taught this limitation (e.g., see figs. 25, 26, 27 and paragraphs 0216-0221, 0224-0226)not the multiplexing provides the superposition].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson and Rigetti. Both references were directed to coupling  qubits and operating coupled qubits in a quantum computing system.  One of ordinary skill would have been motivated to incorporate the Rigetti teaching of modulating the coupled qubits by the differences between a pair of states at least to enable the coupling  and decoupling of multiple qubits in a manner that could easily be read and manipulated for  processing data and results which would increase throughput of the system. Also the addition of the Rigetti teachings would have yielded predictable results at least because both references were directed to processing using programmable processors performing similar processes  namely quantum processing of data. 


As to claim 10 Ferguson and Rigetti taught The method according to claim 1, Rigetti taught  wherein the m energy transitions are driven by applying harmonic microwave signals to the tunable coupler, the signals modulated so as to modulate the frequency of the tunable coupler at said m frequencies (e.g., see paragraph 0106).

As to claim 11 Ferguson and Rigetti taught     The method according to claim 10, Rigetti taught  further comprising setting amplitudes, phases and durations of the signals applied to the tunable coupler, so as to control amplitudes and phases of coefficients at weighting the l states spanned by the quantum circuits in the entangled state achieved (e.g., see figs. 25,26, 27 and paragraphs 0045, 0216-0221, 0224-0226, and 0230 also see  see paragraphs 0081-0084 and 0106 and 0124 and figs. 4A, 4B, 4C, 4D, 4E)[note producing the offset provides controlling phases of the coefficients].
As to claim 13 Ferguson and Rigetti taught the quantum processing device according to claim 12, wherein Rigetti taught each of said quantum circuits is a superconducting quantum circuit (e.g., see paragraph 0090).



As to claim 15 Ferguson and Rigetti taught The quantum processing device according to claim 12, Rigetti taught  wherein the tunable coupler is capacitively coupled to each of the quantum circuits (e.g., see fig. 3A and paragraph 0091).

As to claim 16 Ferguson and Rigetti taught   The quantum processing device according to claim 12, wherein Rigetti taught the controller is further configured to apply harmonic microwave signals to the tunable coupler and modulate the signals applied so as to modulate the frequency of the tunable coupler at said m frequencies (e.g., see paragraph 0050 and 0192).

As to claim 17 Ferguson and Rigetti taught The quantum processing device according to claim 13, Rigetti taught wherein the controller is further configured to allow setting amplitudes, phases and durations of the signals applied to the tunable coupler, so as to control amplitudes and phases of coefficients a,- weighting the l states spanned by the quantum circuits in the entangled state to be achieved (e.g., see paragraphs 0081-0084 and 0106 and 0124 and figs. 4A,4B,4C,4D,4E)[note producing the offset provides controlling phases of the coefficients in the citations above; and the weighing of states is provided by increasing coupling strength by setting a resonance frequency .

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Rigetti as applied to claim 1 above, and further in view of Jeffries (patent application publication No. 2015/0066834).

As to claim 2. Ferguson and Rigetti taught The method according to claim 1, Jeffries wherein the number m of frequencies used to concomitantly modulate the tunable coupler is less than or equal to C(C(n, k), 2), for a given value of k, where n - 1 > k > 1 and C(n, k) denotes a binomial coefficient Q (e.g., see paragraphs 0152-0155,0194)[note Jeffries taught the system was used signals that allow for superposition such as qubits in paragraph 0102 and using Inclusion-Exclusion in determining the number of states  with the boundary of the state a formula is used where the total number of probable sequences  was calculated using the binomial coefficient  [in paragraphs0152-0154]. Therefore the number of frequencies (or tuned states) would have been calculated using binomial coefficient at least to reduce the cost of calculating the number of probable sequences (e.g., see paragraph 0152).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson and Jeffries Both references were directed toward processing data using coupled qubits in a processor. One of ordinary skill would have been motivated to incorporate the Jeffries teachings of expressing the number of states or frequencies as using a binomial coefficient at least to reduce the cost of calculating the probable sequences or frequencies. (e.g., see paragraph 0152 of Jeffries. Also the addition of the Jeffries would have yielded predictable results at least because both references were directed to processing using a programmable processor performing similar processes namely processing using coupled qubits.

As to claim 3 Ferguson and Rigetti and Jeffries taught The method according to claim 2, wherein the number m of frequencies used to concomitantly modulate the tunable coupler is less than or equal to C(n, k), for a given value of k, where n - 1 > k > 1 (e.g., see paragraphs 0152-0155,0194)[note Jeffries taught the system was used signals that allow for superposition such as qubits in paragraph 0102 and using Inclusion-Exclusion in determining the number of states  with the boundary of the state a formula is used where the total number of probable sequences  was calculated using the binomial coefficient  [in paragraphs0152-0154]. Therefore the number of frequencies (or tuned states) would have been calculated using binomial coefficient. As least to reduced the cost of calculating the number of probable sequences (e.g., see paragraph 0152).
.

As to claim 4 Ferguson and Rigetti and Jeffries taught  The method according to claim 3, Jeffries taught wherein the frequency of the tunable coupler is concomitantly modulated at m = C(n, k) frequencies, for said given value of k (e.g., see paragraphs 0152-0155,0194)[note Jeffries taught the system was used signals that allow for superposition such as qubits in paragraph 0102 and using Inclusion-Exclusion in determining the number of states  with the boundary of the state a formula is used where the total number of probable sequences  was calculated using the binomial coefficient  [in paragraphs0152-0154]. Therefore the number of frequencies (or tuned 
.

As to claim 5 Ferguson and Rigetti and Jeffries taught     The method according to claim 4, Jeffries taught wherein the frequency of the tunable coupler is concomitantly modulated at said m frequencies during a period of time such as to achieve an entangled state as a superposition of 1 = m = C(n, k) states spanned by the quantum circuits. (e.g., see paragraphs 0152-0155, 0194)[note Jeffries taught the system was used signals that allow for superposition such as qubits in paragraph 0102 and using Inclusion-Exclusion in determining the number of states  with the boundary of the state a formula is used where the total number of probable sequences  was calculated using the binomial coefficient  [in paragraphs0152-0154]. Therefore the number of frequencies (or tuned states) would have been calculated using binomial coefficient. As least to reduced the cost of calculating the number of probable sequences (e.g., see paragraph 0152).

Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Rigetti and Jeffries as applied to claim 3 above, and further in view of Filipp (patent  No. 10,354,198).

As to claim 6 Ferguson and Rigetti  and Jeffries taught The method according to claim 3,  Ferguson taught  wherein:  said m frequencies are such that each of the driven 
It would have been obvious to one of ordinary skill the art to combine the teachings of Ferguson and Filipp. Both references were directed toward to problems of coupling multiple qubits for processing data in a data processor. One of ordinary skill would have been motivated to incorporate the representing the states of the quantum circuits as tensor product at least to provide for the use of the quantum circuits in operations where change in one portion of the state provides a predictable change in another portion of the system or in systolic array operations which would increase the applications of the coupling apparatus. Also the addition of the Filipp teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar operations namely processing using coupled qubits.
Claims 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Rigetti and Jeffries  and as applied to claim 2 above, and further in view of Filipp (patent  No. 10,354,198) and Shim (patent application publication No. 2017/0116542).



It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson and Filipp. Both references were directed toward the problems of processing data using coupled superconducting qubits. One of ordinary skill would have been motivated to incorporate the Filipp teachings of representing the states of the quantum circuits as tensor product at least to provide for the use of the quantum circuits in operations where change in one portion of the state provides a predictable change in another portion of the system or in systolic array operations which would increase the applications of the coupling apparatus. Also the addition of the Filipp teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar operations namely processing using coupled qubits.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson and Shim. Both references were directed toward the problems of process data using  coupled superconducting qubits One of ordinary skill would have been motivated to incorporate the Shim teachings of anti-parallel transitions at least to 


As to claim 8 Ferguson and Rigetti and Jeffries  and Fillip and Shim taught The method according to claim 7, wherein Jeffries taught the number m of frequencies used to concomitantly modulate the tunable coupler is equal to C(C(n, k), 2), for said given value of k (e.g., see paragraphs 0152-0155,0194-0195)[note Jeffries taught that any system determining the number of states is applicable to the method in Jeffires and in the combined system frequencies including resonant frequencies are determined for modulating a tunable coupler].
Claims 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Rigetti   and as applied to claim 1 above, and further in view of Filipp (patent  No. 10,354,198) and Shim (patent application publication No. 2017/0116542).


As to claim 9 Ferguson and Rigetti taught The method according to claim 1, Filipp taught wherein the states of said connected pairs of states are, each, representable as tensor products of individual states la™ of the quantum circuits (e.g., see col. 2, line 51-col. 3, line 13), and Shim taught  said m frequencies are such that 
.


It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson and Filipp. Both references were directed toward the problems of processing data using coupled superconducting qubits. One of ordinary skill would have been motivated to incorporate the Filipp teachings of representing the states of the quantum circuits as tensor product at least to provide for the use of the quantum circuits in operations where change in one portion of the state provides a predictable change in another portion of the system or in systolic array operations which would increase the applications of the coupling apparatus. Also the addition of the Filipp teachings would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar operations namely processing using coupled qubits.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson and Shim. Both references were directed toward the problems of . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berkley (patent application publication No. 2018/0145631) disclosed frequency multiplexed resonator input and output for a superconducting device (e.g., see abstract).
Martinis (patent No. 10,488, 469) disclosed magnetic flux control in superconducting devices (e.g., see abstract).
	Lanting (patent No. 10,552,755) disclosed systems for improving the performance of a quantum processor to reduce intrinsic control errors (e.g., see abstract).
	Harris (patent application publication No. 2015/0111754) disclosed universal adiabatic quantum computing with superconducting qubits (e.g., see abstract).

	Pesetski (patent No. 8,022,722) disclosed quantum logic gages utilizing resonator mediated coupling (e.g., see abstract).
	Epstein (patent No. 10,074,056) disclosed quantum operations with passive noise suppression (e.g., see abstract). 
Abdel-Aty,M., Perspectives for a mixed two-qubit system with binomial quantum states, 2004, Institute of Physics Publishing, Journal of Optics B:Quantum and Semiclassical optics, pp. 201-210. (Year: 2004).
	Vasconcelos,H.M. etal., All-optical generation of states for Encoding a qubit in an oscillator, 2010, Optical society of America, OPTiCS LETTERS, Vol. 35, No.19, pp.3261-3263. (Year: 2010).
Strauch, F.W. etal., THEORY OF SUPERCONDUCTING PHASE QUBITS, 2004, Univ. of MD College Park., Doctoral Dissertation, 371 pages. (Year: 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183